Title: To Thomas Jefferson from Joseph Chambers, 27 October 1804
From: Chambers, Joseph
To: Jefferson, Thomas


               
                  
                     Sir,
                  
                  Hobuckintoopa October 27th. 1804.
               
               I have to announce to you the sad & melancholy intelligence that Colonel Ephraim Kirby is no more, he expired about 4. OClock before noon of the 20th. Current, and his Corpse, was interred with Military honors, at 3. O:Clock of the 28th:—It may not be unsatisfactory for you to be informed, that the Military at Fort Stoddert gave very great respect and attention to his funeral: Capt. P. P. Schuyler commanding.
               An Inventory of the Colonels, books, papers and other effects have been taken, and (the papers carefully) sealed up:—they will be forwarded by David Parmelee, Clerk to the late board of Commissioners & a resident of Litchfield Connecticut, & the particular friend of the Colonel, to be delivered to Mrs. Kirby or such other person as may be legally authorised to receive them.
               From a knowledge of the respectful and confidential regard which you had for Colonel Kirby, I have been induced to make this communication directly to you 
               I have the honor to be, Sir, With respectful attachment Your mot. obedt. Servt.
               
                  
                     Joseph Chambers
                  
               
            